Citation Nr: 0630315	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  05-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of polio.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1942 
to February 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Paul Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in August 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The evidence of record shows that the veteran had polio 
prior to military service. 

2.  The veteran's service entrance examination indicated the 
veteran had residuals of polio to include mild atrophy of the 
left leg and foot and pes cavus.

3.  During service, the veteran was hospitalized for 
complaints of a sore left foot.  Upon hospital discharge, the 
veteran's residuals of polio included pes cavus and atrophy 
of the left side muscles.

4.  The evidence of record shows a current diagnosis of 
residuals of polio.

5.  The evidence of record does not demonstrate that the 
veteran's polio residuals, which preexisted his military 
service, were aggravated thereby.




CONCLUSION OF LAW

Polio or any of its residuals was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, in August 2003 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for polio.  This letter also informed him 
of what evidence they would obtain and what evidence he 
should submit.  This letter also, essentially, requested that 
he provide any medical evidence in his possession that 
pertained to this claim. 

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
outpatient medical records, and private medical records have 
been associated with the claims file.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Although there is no VA 
examination of file, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as will be discussed further below, the evidence of 
record does not establish an inservice event related to polio 
residuals or indicate that polio residuals are related to 
military service.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran alleges that his residuals of polio were 
aggravated by active service.  In this regard, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (July 16, 
2003).  The veteran is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 
(2003).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  A veteran 
seeking service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Here, the veteran's polio, and the residuals of polio, 
preexisted service.  Specifically, an October 1942 service 
entrance examination indicates that the veteran had polio 
when he was one year old and that the residuals included mild 
atrophy of the left leg and foot and pes cavus, third degree 
with inversion, moderate, and symptomatic with excess 
walking.  The Board thus concludes the presumption of sound 
condition does not apply with regard to polio or its 
residuals.  As polio preexisted service, the remaining 
question with regard to service connection is whether any 
residuals were aggravated during service.

As noted above, an October 1942 service entrance examination 
indicated that the veteran had polio when he was one year 
old.  The examination noted residuals of mild atrophy left 
leg and foot and pes cavus, third degree with inversion, 
moderate, but symptomatic with excess walking.  An April 4, 
1944, service medical record indicated the veteran was 
admitted to a hospitalized for treatment of a sore left foot.  
In an undated document entitled Chief Complaint - Condition 
on Admission, the veteran reported he had infantile paralysis 
at age 2 and was left with a painful and deformed left leg 
and foot.  The veteran stated that he had had difficulty with 
his foot since entering the Army and requested fitted shoes.  
The veteran reported that after his polio, he wore a brace 
until age 7, and an arch insole until he was 13, at which 
point his walking improved.  The veteran also reported an 
inability to dorsiflex his left foot, left calf cramps when 
tired, and frequent left ankle strains.

Another April 4 record noted anterior chronic poliomyelitis, 
onset at age 2, with resultant second degree left clawfoot, 
atrophy of the lower leg and foot muscles, and 1/2 inch 
shortening of left leg.  An April 6, 1944 physiotherapy 
record diagnosed post-polio myelitis syndrome, pes cavus, and 
equino varus.  Another April 6 record indicated pes cavus, 
left, tenderness of the left foot, an inability to dorsiflex 
the left foot, atrophy of the left thigh which was 1.5 inches 
smaller than the right, and walking with a limp.  An April 
10, 1944 radiology report noted loss of the longitudinal arch 
of the right foot resulting in pes planus; exaggerated arch 
of the left foot which presented a cavus deformity; normal 
texture of the bony structures; and slight atrophy of the 
left side muscles.  

A May 4, 1944 record diagnosed anterior chronic polio 
myelitis, onset at age 2, with resultant second degree left 
clawfoot, atrophy of the leg and foot muscles, and 1/2 inch 
shortening of left leg.  The examiner noted a history of pes 
cavus and muscle atrophy for which braces were worn for 
years.  The veteran had pain on standing for long periods and 
difficulty obtaining shoes.  On May 5, 1944, the veteran was 
discharged to duty.  A May 5 clinical record noted two 
diagnoses:  pes cavus, left, second degree, and atrophy of 
the muscles, left tibialis anterior and extensors of toes, 
moderate, both secondary to polio myelitis, chronic in 
civilian life, at age 2.  A February 1946 service separation 
examination noted loss of muscle control, right foot.  It 
noted the date of onset was March 1944.  It was noted that 
the examiner did not think that this would lead to a 
disability.  The examiner opined that the veteran's loss of 
muscle control was incurred in the line of duty.  

A July 2002 VA medical record noted that polio residuals 
included significant weakness, primarily in the left lower 
extremity with significant atrophy.  The veteran noted that 
he had managed well over the years and had no difficulty with 
ambulation.  Upon examination, there were significant 
hammertoes, good range of motion in all extremities, no 
clubbing, cyanosis, or edema of the extremities, stable gait, 
and intact balance.  A July 2003 VA record found an obvious 
deformity of the left foot due to polio, and significant 
atrophy of the left lower extremity.  The examiner noted 
normal feet and no muskoskeletal defects.  

An October 2003 private medical record noted that the veteran 
had infantile polio which principally affected his left leg, 
which had been weak and atrophic since that time.  The 
veteran reported that he had been able to maintain normal 
function, including being a flight instructor in World War 
II.  The veteran also reported slow progressive balance 
difficulties and ankle dorsiflexion weakness.  Upon physical 
examination, the veteran had significant atrophy of the left 
leg distal to the knee, no lower extremity edema, significant 
foot deformity with high arch, hammertoes, a narrow-based 
gait, and a high steppage gait because of ankle dorsiflexion 
and weakness on the left.  The veteran had precarious balance 
when he raised his left leg.  The veteran had mild atrophy of 
the left quadriceps and hamstrings and significant 
longstanding atrophy of the left tibialis anterior and 
gastrocs.  Strength testing showed 0/5 ankle dorsiflexion, 
weakness on the left.  There was very slight plantar flexion 
strength, knee extension and flexion were mildly weak, and 
deep tendon reflexes were absent at left knee and ankle.  The 
veteran had pronounced pinprick, cold perception, and 
vibration loss at the distal left leg.  Mild vibration loss 
is present in the right foot.  The examiner's impression was 
that the significant left lower extremity weakness had mildly 
worsened over the last few years, which led to a complete 
left foot drop which significantly affected his balance.  

An October 2004 VA medical record indicated that the veteran 
was wearing a new brace on his left lower extremity to help 
with his foot drop that occurred as a result of his infantile 
polio.  The examiner noted that this was exacerbated during 
the veteran's military service.  The veteran also had severe 
hammertoe deformity of the left great toe that made wearing 
shoes difficult.  The assessments included hammertoes of the 
left lower extremity, left foot drop.  

A September 2005 letter from a private physician discussed 
the veteran's post-polio syndrome.  The physician stated that 
the veteran had been called in for Korea but was deemed 
unacceptable for service because his left leg was poor due to 
polio and military service.  The physician indicated the 
veteran had a very thin leg, with a stiff and weak calf, 
foot, and ankle.  The examiner also noted a left foot drop 
and no power to dorsiflex or plantar flex, which worsened the 
veteran's balance.  The veteran had been wearing a splint 
full time for years.  The examiner opined that the veteran 
had post-polio syndrome which had wasted in the course of 
active military and civilian life.  The examiner diagnosed 
marked weakness and recently-developed chronic lumbar 
radiculopathy due to one leg being shorter than the other.  
The physician noted that the records from his office 
confirmed his statements.  

Although the veteran's residuals of polio are currently 
diagnosed as left foot drop, balance difficulties, and 
radiculopathy, the evidence indicates that these have 
occurred more recently and not during, or due to, service.  
The veteran's service entrance examination noted the 
following polio residuals:  mild atrophy left leg and foot 
and pes cavus, third degree with inversion, moderate, but 
symptomatic with excess walking.  The veteran was 
hospitalized for one month in April and May 1944, with 
complaints of a sore left foot.  Upon discharge from the 
hospital, the veteran's polio residuals were manifested by 
pes cavus, left, second degree, and atrophy of the muscles, 
left tibialis anterior and extensors of toes, moderate, both 
secondary to anterior polio myelitis.  The veteran's service 
discharge examination was negative for any residuals of polio 
in the veteran's left leg or foot.  Although this may have 
been a flare-up of the veteran's residuals of polio, the 
inservice medical evidence of record does not show any 
increase in the veteran's residuals of polio.  See Hunt, 1 
Vet. App. at 296 (holding that a flare-up of a preexisting 
disability does not support a presumption of aggravation 
without medical evidence of an increase in the severity of 
the disability).

Moreover, the post-service medical evidence of record does 
not demonstrate that there was aggravation of the veteran's 
residuals of polio.  First, there is no evidence of record 
that the veteran received treatment for residuals of polio 
for over 50 years since service discharge.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Second, the first post-service treatment 
records in July 2002, noted a stable gait and intact balance.  
In October 2003, a VA examiner noted the veteran's left lower 
extremity weakness had been mildly worsening over the last 
few years, leading to a foot drop.  Third, in July 2002, the 
veteran stated that he'd managed well with his residuals of 
polio and had no ambulation problems.  In October 2003, he 
reported that he had been able to maintain normal functioning 
and that he had progressively worsening balance difficulties 
and ankle dorsiflexion weakness.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish that he symptoms but is not competent 
to establish that the symptoms constitute a disability).  
Fourth, although an October 2004 VA examiner indicated that 
the residuals of polio "exacerbated" during service, and 
the September 2005 private examiner opined that the veteran's 
left leg was "poor" due to service and polio, they do not 
specifically opine that the residuals of the his polio were 
aggravated in service.  

The September 2005 private examiner's opinion is at best 
equivocal because he also opined that the veteran's left leg 
was poor d service and in civilian life.  The private 
examiner also relied on a history provided solely by the 
veteran regarding his rejection for service in Korea.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  The inservice and post-service 
medical evidence of record thus shows the residuals of the 
veteran's preexisting polio were not aggravated during 
service.  

Accordingly, because the veteran's residuals of polio 
preexisted military service and were not aggravated during 
service, service connection is not warranted.  Wagner v. 
Principi, 370 F.3d 1089, 1096.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of polio is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


